Citation Nr: 1527163	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-03 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for acute myeloid leukemia, on the basis of substitution and for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.  He died in October 2010, and the appellant has filed a claim as his surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Detroit, Michigan, certified the appeal the Board.  

The Board notes that additional evidence has been received that was not considered by the RO in its December 2003 Statement of the Case (SOC).  This evidence includes a July 2012 letter from Dr. D.B. (initials used to protect privacy) and an April 2015 letter from Dr. S.G.  In April 2014 and April 2015, the appellant's attorney requested that the case be remanded for initial consideration of this evidence by the agency of original jurisdiction (AOJ).  However, as will be discussed below, the Board is granting the appellant's claim for service connection for the cause of the Veteran's death.  Thus, in light of the favorable disposition, a remand of this issue is unnecessary.  See 38 C.F.R. § 20.1304(c) (2014).  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in VBMS and Virtual VA includes documents that are either irrelevant or duplicative of those in the paper claims file.  

The issue of entitlement to service connection for acute myeloid leukemia, on the basis of substitution and for accrued benefit purposes, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran died in October 2010, and the death certificate lists the immediate cause of death as leukemia.  

2.  The Veteran served in the Republic of Vietnam during the Vietnam era; it is presumed that he was exposed to herbicide agents, including Agent Orange.  

3.  Resolving reasonable doubt in favor of the claimant, the Veteran's acute myeloid leukemia was etiologically related to herbicide exposure during his active duty service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of the Veteran's death, service connection had not been established for any disabilities.  The death certificate indicates that the immediate cause of his death was leukemia, and his medical records indicate that he had a diagnosis of acute myeloid leukemia.  The appellant has asserted that the Veteran's acute myeloid leukemia was caused by Agent Orange exposure during his service in the Republic of Vietnam.  After careful consideration of the medical and lay evidence, and resolving reasonable doubt in the claimant's favor, the Board finds that service connection is warranted.

Because the Board is granting entitlement to service connection for the cause of the Veteran's death, a discussion of the Board's duties to notify and assist the claimant are unnecessary.

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

As an initial matter, the Board notes that the claimant has not alleged, nor does the evidence show, that the Veteran's acute myeloid leukemia manifested in service or within one year of separation from service.  See 38 C.F.R. §§ 3.303(a), 307, 309(a).  Rather, as noted above, she has asserted that the disease was related to the Veteran's in-service Agent Orange exposure.

In this case, the first and second elements of service connection have been met.  The medical evidence indicates that the Veteran had acute myeloid leukemia, which was confirmed by a February 2010 biopsy.  It has also been established that the Veteran served in the Republic of Vietnam during the Vietnam era; it is presumed that he was exposed to herbicides, including Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  Thus, there is evidence of a disability and in-service incurrence of a disease, injury, or event, i.e., Agent Orange exposure.   

The Board notes that acute myeloid leukemia is not among the diseases presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  In this regard, an October 2011 VA examiner clarified that acute myeloid leukemia is not a B-cell leukemia, which is on the list of presumptive diseases.  VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam is not appropriate for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 79 Fed. Reg. 20,308 (April 11, 2014).  However, a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994). 

Thus, the remaining question is whether the Veteran's acute myeloid leukemia was etiologically related to in-service herbicide exposure during active duty service.  In this regard, there are three medical opinions of record that address this issue and weigh in favor of the appellant's claim.  

In a January 2011 letter, Dr. D.S. indicated that he had reviewed the Veteran's medical records and noted that his bone marrow chromosomes showed acquired loss of chromosome 7, which was usually associated with some sort of prior exposure to a DNA damaging agent.  The physician noted that acute myeloid leukemia was not on the list of diseases associated with Agent Orange because prior epidemiological studies did not support a link.  Noting some of the limitations of epidemiological research, he opined that it was "plausible" that Agent Orange could contribute to myelodysplastic syndrome or acute myeloid leukemia and that it was "certainly possible that Agent Orange could have been one of the genetic events that put [the Veteran] at risk for getting MDS/AML."  

In a July 2012 letter, Dr. D.B. stated that "[t]he risk of acute meyloid leukemia (AML) may be increased by occupational exposure to certain aromatic organic solvents or chemicals including exposure to pesticides and herbicides."  The physician noted three studies supporting a link and indicated that it was his understanding that the Veteran was exposed to Agent Orange and benzene during his military service.  The physician indicated that the Veteran's acute myeloid leukemia demonstrated a complex karyotype, which suggested secondary etiology, e.g, prior chemical, chemotherapy, or radiation exposure.  Given these findings, he opined that "it is as likely as not that [the Veteran's] AML was caused by his prior exposure to Agent Orange/benzene."  

In an April 2015 letter, Dr. S.G. opined that no case of cancer truly has only a single cause and that both genetic susceptibility and environmental factors play a role in the development of cancer.  The physician noted that VA had not recognized Agent Orange as a causative agent for acute myeloid leukemia and that adequate epidemiological studies of dioxin in the causation of myeloid malignancies were only now beginning.  He cited two epidemiologic studies that showed an increased risk of developing myeloid leukemia after being exposed to dioxin.  He noted that the Veteran had a type of acute myeloid leukemia with monosomy of chromosome 7, a common manifestation of leukemia that arises from environmental toxins.  Finally, he opined that it was "more likely than not, [the Veteran's] acute myeloid leukemia was related to his service Vietnam, via his confirmed exposure to Agent Orange and that his death was due to acute meyloid leukemia."  

The Board notes that, although Dr. D.S.'s opinion was equivocal and is afforded less probative weight, it still weighs in favor of the appellant's claim.  Likewise, although Dr. D.B. partially based his opinion of the Veteran's exposure to benzene, which has not been established by the evidence, the portion of the opinion linking acute myeloid leukemia to Agent Orange exposure is probative.  Finally, although it is unclear whether Dr. S.G. fully reviewed the Veteran's medical and occupational history, the Board finds his opinion significantly probative given his expertise in the field of hematology and oncology.  

In summary, the Board finds that the medical opinions cited above permit application of the reasonable doubt doctrine.  Accordingly, resolving all reasonable doubt in the appellant's favor, the Board finds that the criteria for service connection for the cause of the Veteran's death are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for the cause of the Veteran's death is granted.


REMAND

As noted above, the Veteran died in October 2010.  Four days later in October 2010, the RO issued a rating decision, which denied his claim for service connection for acute myeloid leukemia.  In March 2011, the appellant filed a claim for dependency and indemnity compensation (DIC), death pension, and accrued benefits.  Although the RO considered whether service connection for acute myeloid leukemia was warranted for accrued benefit purposes, it did not consider the claim on the basis of substitution.  See Fast Letter 10-30 (Aug. 10, 2010) (the eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute).  

In April 2014 and April 2015, the appellant's attorney requested that the claim for service connection for acute myeloid leukemia be considered on the basis of substitution.  The Board cannot render a decision on the substitution issue in the first instance.  See 38 U.S.C.A. § 7104(a) (West 2014), 38 C.F.R. §§ 3.1010(e), 20.101(a) (2014); see also Reliford v. McDonald, No. 13-3048, slip op. at 5 (Vet. App. Mar. 20, 2015) (an appellant must be notified of his or her right to waive substitution).
Moreover, as noted above, the Veteran's representative has requested that the case be remanded for the AOJ to consider additional evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appellant and her representative and determine whether she wishes to pursue a substitution of the claim on appeal as opposed to pursuing a claim for accrued benefits.  If the appellant responds that she would like to take the opportunity to substitute, the AOJ should adjudicate the issue of substitution in the first instance.

2.  After completing any additional development deemed necessary, the AOJ should consider all of the evidence of record (to include evidence received since the December 2013 statement of the case) and readjudicate the issue remaining on appeal.  If any benefit sought is not granted, the AOJ should issue a supplemental statement of the case and allow the appellant and her representative an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


